Filed 05/30/19                                                             Case 19-90500                                                                     Doc 1



  United States Bankruptcy Court for the:                                                                                                   FILED
  EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                          MAY30 2019
  Case number    (if known)                                                     Chapter you are filing under:
                                                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                                • Chapter 7                                       EASTERN DISTRICT OFA1JFORNLA
                                                                                o Chapter 11
                                                                                o Chapter 12
                                                                                o Chapter 13                                     0 Check if this an
                                                                                                                                      amended filing




 Official Form 101
 Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12117
 The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
 case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
 would be yes if either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
 between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
 all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
 more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
 every question.


            Identify Yourself

                                     About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

  1.   Your full name

       Write the name that is on     Alicia
       your government-issued        First name                                                       First name
       picture identification (for
       example, your drivers         C.
       license or passport).
                                     Middle name                                                '     Middle name
       Bring your picture
       identification to your        Tamez
       meeting with the trustee.     Last name and Suffix (Sr., Jr., II, Ill)                         Last name and Suffix (Sr., Jr., Ii, Ill)




       All other names you have
       used In the last 8 years
       Include your married or
       maiden names.



       Only the last 4 digits of
       your Social Security
       number or federal             xxx-xx-01 77
       Individual Taxpayer
       Identification number
       (ITIN)




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
Filed 05/30/19                                                         Case 19-90500                                                                              Doc 1
  Debtor 1   Alicia C. Tamez                                                                            Case number     (if known)




                                  About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

       Any business names and
       Employer Identification
       Numbers (EIN) you have • I have not used any business name or EIN5.                       0   I have not used any business name or EIN5.
       used In the last 8 years

       Include trade names and    Business name(s)                                              Business name(s)
       doing business as names

                                  EINs                                                           EINs




       Where you live                                                                           If Debtor 2 lives at a different address:

                                  127 Paramatta Dr
                                  Patterson, CA 95363
                                  Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                  Stanislaus
                                  County

                                  If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, full it
                                  above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                  notices to you at this mailing address.                       mailing address.



                                  Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




  6. Why you are choosing         Check one:                                                     Check one:
      this district to file for
      bankruptcy                  •      Over the last 180 days before filing this petition,     o        Over the last 180 days before filing this petition, I
                                         I have lived in this district longer than in any                 have lived in this district longer than in any other
                                         other district.                                                  district.

                                  o      I have another reason.                                  o        I have another reason.
                                         Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
Filed 05/30/19                                                          Case 19-90500                                                                            Doc 1
  Debtor 1    Alicia C. Tamez                                                                               Case number    (if known)




 •mu'        Tell the Court About Your Bankruptcy Case

       The chapter of the         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Bankruptcy Code you are    (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       choosing to file under
                                  U Chapter 7
                                  o   Chapter 11
                                  o   Chapter 12
                                  o   Chapter 13



       How you will pay the fee   0        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                  •        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 1 03A).
                                  o        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



       Have you filed for         U No
       bankruptcy within the
       last 8 years?              0 Yes.
                                                District                                 When                             Case number
                                                District                                 When                             Case number
                                                District                                 When                             Case number



      Areany bankruptcy               No
      cases pending or being
      filed by a spouse who is    0 Yes.
      not filing this case with
      you, or by a business
      partner, or by-an
      affiliate?
                                                Debtor                                                                   Relationship to you
                                                District                                 When                            Case number, if known
                                                Debtor                                                                   Relationship to you
                                                District                                 When                            Case number, if known



      Do you rent your            0 No.          Go to line 12.
      residence?
                                  •   Yes.       Has your landlord obtained an eviction judgment against you?

                                                 •         No.Gotolinel2.

                                                 o         Yes. Fill out Initial StatementAboutan Eviction JudgmentAgainst You (Form 101A) and file it with this
                                                           bankruptcy petition.




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
Filed 05/30/19                                                          Case 19-90500                                                                         Doc 1
 Debtor 1    Alicia C. Tamez                                                                                  Case number (if known)



 IflI       Report About Any Businesses You Own as a Sole Proprietor

 12. Are you a sole proprietor
     of any full- or part-time      • No.        Go to Part 4.
     business?
                                    0   Yes.     Name and location of business
      A sole proprietorship is a
      business you operate as                    Name of business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
      If you have more than one                  Number, Street, City, State & ZIP Code
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                       Check the appropriate box to describe your business:
                                                 o       Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                 O       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                                 O       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 O       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 O       None of the above

      Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the         deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you asmall business       in 11 U.S.C. 1116(1)(B).
      debtor?
                                    • No         I am not filing under Chapter 11.
      For a definition of small
      business debtor, see 11
             §      (     ).
                                    0   No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                 Code.

                                    o Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


 Iflr       Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      Do you own or have any • No
      property that poses or is
      alleged to pose a threat  0 Yes.
      of imminent and                          What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                      If immediate attention is
      immediate attention?                     needed, why is it needed?

      For example, do you own
      perishable goods, or
      livestock that must be fed,              Where is the property?
      or a building that needs
      urgent repairs?
                                                                             Number, Street, City, State & Zip Code




  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
Filed 05/30/19                                                            Case 19-90500                                                                             Doc 1
 Debtor 1    Alicia C. Tamez                                                                                Case number (if known)

 IflI.      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether           You must check one:                                               You must check one:
      you have received a             • I received a briefing from an approved credit                   0   I received a briefing from an approved credit
      briefing about credit                 counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
      counseling,                           filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                            certificate of completion,                                      completion.
      The law requires that you
      receive a briefing about            Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
      credit counseling before            plan, if any, that you developed with the agency.                 any, that you developed with the agency.
      you file for bankruptcy.
      You must truthfully check       o   I received a briefing from an approved credit                 0   I received a briefing from an approved credit
      one of the following                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
      choices. If you cannot do           filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
      so, you are not eligible to         a certificate of completion.                                      of completion.
      file.
                                          Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
      If you file anyway, the court       petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
      can dismiss your case, you          payment plan, if any.                                             any.
      will lose whatever filing fee
      you paid, and your              o   I certify that I asked for credit counseling                  o   I certify that I asked for credit counseling services
      creditors can begin                 services from an approved agency, but was                         from an approved agency, but was unable to obtain
      collection activities again.        unable to obtain those services during the 7                      those services during the 7 days after I made my
                                          days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                          of the requirement.
                                                                                                            To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                          what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                            with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                        filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                          still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                          developed, if any. If you do not do so, your case
                                                                                                            Any extension of the 30-day deadline is granted only for
                                          may be dismissed.
                                                                                                            cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                      0   I am not required to receive a briefing about             .   0   I am not required to receive a briefing about credit
                                          credit counseling because of:                                     counseling because of:

                                          o      Incapacity.                                                0    Incapacity.
                                                 I have a mental illness or a mental deficiency                  I have a mental illness or a mental deficiency that
                                                 that makes me incapable of realizing or                         makes me incapable of realizing or making rational
                                                 making rational decisions about finances,                       decisions about finances.

                                          o      Disability.                                                0    Disability.
                                                 My physical disability causes me to be                          My physical disability causes me to be unable to
                                                 unable to participate in a briefing in person,                  participate in a briefing in person, by phone, or
                                                 by phone, or through the internet, even after I                 through the internet, even after I reasonably tried to
                                                 reasonably tried to do so.                                      do so.

                                          o      Active duty.                                               0    Active duty.
                                                 I am currently on active military duty in a                     I am currently on active military duty in a military
                                                 military combat zone.                                           combat zone.
                                          If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                          briefing about credit counseling, you must file a                 about credit counseling, you must file a motion for waiver
                                          motion for waiver credit counseling with the court.               of credit counseling with the court.




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
Filed 05/30/19                                                          Case 19-90500                                                                                  Doc 1
 Debtor 1    Alicia C. Tamez                                                                               Case number     (if known)


            Answer These Questions for Reporting Purposes

      What kind of debts do       1 6a.     Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.                   § 101(8) as "incurred by an
      you have?                             individual primarily for a personal, family, or household purpose."
                                             0 No. Go to line 16b.
                                             • Yes. Go to line 17.
                                  16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                             o No. Go to line 16c.
                                             o Yes. Go to line 17.
                                  I 6c.      State the type of debts you owe that are not consumer debts or business debts



      Are you filing under        0 No.      I am not filing under Chapter 7. Go to line 18.
      Chapter 7?

      Do you estimate that        • Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
      after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses                • No
      are paid that funds will
      be available for                       0 Yes
      distribution to unsecured
      creditors?

      How many Creditors do       •                                                01,000-5,000                                 025,001-50,000
      you estimate that you                                                        o
      owe?                        0   50-99                                          5001-10,000                                o 50,001-100,000
                                  o   100-1 99                                     0 10,001-25,000                              0 More than100,000
                                  o   200-999

      How much do you             • $0- $50,000                                    0 $1,000,001 -$10 million                    0       $500,000,001 -$1 billion
      estimate your assets to                                                      0
                                  0 $50,001 -$100,000                                $10,000,001 -$50 million                   0       $1,000,000,001 -$10 billion
      be worth?
                                  o $100,001 -$500,000                             0 $50,000,001 -$100 million                  0       $10,000,000,001 -$50 billion
                                  o $500,001 -$1 million                           0 $100,000,001 -$500 million                 0       More than $50 billion

      How much do you             I $0- $50,000                                    0 $1,000,001 -$10 million                    0       $500,000,001 -$1 billion
      estimate your liabilities                                                    0 $10,000,001 -$50 million
      to be?                      0 $50,001 -$100,000                                                                           0        $1,000,000,001 -$10 billion
                                  0   $100,001 - $500,000                          0 $50,000,001 -$100 million                  0       $10,000,000,001 -$50 billion
                                  o $500,001 -$1 million                           0   $100,000,001 -$500 million               0        More than $50 billion


 1fl1'      Sign Below

 For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understdjraking a fale sttement, concealing property, or obtaining money or property by fraud in connection with a
                                  bankrupt4ae an rest4lj mAnes up to 250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519,
                                  and 35711 .       1

                                  Alicia C. ame                                                     Signature of Debtor 2
                                  Signature of Debtor             91,   -

                                  Executed on                                                       Executed on
                                                    iTA 111.Ji]                                                      MM/DD/YYYY




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
Filed 05/30/19                                                            Case 19-90500                                                                          Doc 1
 Debtor 1    Alicia C. Tamez                                                                                Case number   (if known)




 For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
 represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                 for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
 If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
 an attorney, you do not need    schedules filed with the petition is incorrect.
 to file this page.
                                                                                                     Date
                                 Signature of Attorney for Debtor                                                MM/DD/VYYY


                                      O   name


                                      name


                                 Number, Street, City, State & ZIP Code

                                 Contact phone                                                 Email address

                                 CA
                                 Bar number &




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 7
Filed 05/30/19                                                         Case 19-90500                                                                                  Doc 1
 Debtor 1    Alicia C. Tamez                                                                                Case number    (if known)




 For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
 bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
 attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

 If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
 attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
 file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                  administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                  or you may lose protections, including the benefit of the automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                  a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                  not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                  judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                  destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                  debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                  imprisoned.

                                  If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                  will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                  States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                  filed. You must also be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                     No
                                  • Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                  could be fined or imprisoned?
                                  o No
                                  IN Yes

                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                  • No
                                  o Yes             Name of Person
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                           ing here, I a4nowldge that I understand the risks involved in filing without an attorney. I have read and understood
                                           ic 1ançl lar wa$Ithat filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do


                                  Alibfa'. Täi*               I I   I I II                           Signature of Debtor 2
                                  Signature ofDebfpr1                     V

                                  Date                                                               Date
                                          MM/DD                                                              MM/DD/
                                  Contact phone                                                      Contact phone
                                  Cell phone    (209) 808-1537                                       Cell phone
                                  Email address aliciactamez@gmail.com                               Email address




  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 8
Filed 05/30/19                                     Case 19-90500                                                                    Doc 1




                                                            Certificate Number: 1 5725-CAE-CC-032849679

                                                          IIF1III IlIlIl Il I I III li i 111111 lIl Il Il 1111111 11111111111 III
                                                                                 15725-CAE-CC-032849679




                                CERTIFICATE OF COUNSELING

           I CERTIFY that on May 20, 2019, at 11:34 o'clock PM EDT, Alicia Tamez
           received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
           to provide credit counseling in the Eastern District of California, an individual [or
           group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date: May 20, 2019                              By:         /s/Raechel Solomon


                                                           Name: Raechel Solomon


                                                           Title: Issuer




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 52 1(b).
Filed 05/30/19                                                                           Case 19-90500                                                                                                               Doc 1


     Debtor 1                  Alicia C. Tamez
                                                                           Name                              Last Name

     Debtor 2
     (Spouse if, filing)                                            Middle Name                              Last


     United States Bankruptcy Court for the:                 EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                                                     O Check if this is an
                                                                                                                                                                                       amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                12115
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

    I1              Summarize Your Assets


                                                                                                                                                                                       Value of 'what you own

     1. Schedule A/B: Property (Official Form I 06A/B)
          la. Copy line 55, Total real estate, from Schedule A/B                                                                                                                                               0.00

            lb. Copy line 62, Total personal property, from Schedule A/B                    .....................................................................................       $              42,850.00

            lc. Copy line 63, Total of all property on Schedule NB                ...............................................................................................
                                                                                                                                                                                        $              42,850.00
    ITiW            Summarize Your Liabilities

                                                                                                                                                                                       Ytr                      .—,f

                                                                                                                                                                                       Arnount you owe

            Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
            2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD.                                                                          11,000.00

            Schedule ElF: Creditors Who Have Unsecured Claims (Official Form I 06 ElF)
               Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF                                                                                                      0.00

                  Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF                                       ............................      $              33,526.60


                                                                                                                                                   Your total liabilities $                         44,526.60


                    Summarize Your Income and Expenses

            Schedule I: Your Income (Official Form 1061)
            Copy your combined monthly income from line 12 of Schedule!                         ................................................................................        $                3,441.88

            Schedule J: Your Expenses (Official Form 1 06J)
            Copy your monthly expenses from line 22c of Schedule J. ............ ......................... ....................................                                         $                3,577.00

                    Answer These Questions for Administrative and Statistical Records

            Are you filing for bankruptcy under Chapters 7, 11, or 13?
            o    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

            • Yes
            What kind of debt do you have?

            •       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                    household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            o       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                    the court with your other schedules.
     Official Form 1 O6Sum                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - aww.bestcase.com                                                                                                                        Best Case Bankruptcy
Filed 05/30/19                                                              Case 19-90500                                                                     Doc 1
     Debtor I      Alicia C. Tamez                                                                Case number (if known)

           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
           122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                               $       4,316.78


           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                 -
           From Part4on S cheduleE/                 opyJtheollowung     .        ..
                                                                                   .-,-..,--   -----.--.
                                                                                                                OtaIElaim   I      _
                Domestic support obligations (Copy line 6a.)                                                    $                 0.00

                Taxes and certain other debts you owe the government. (Copy line 6b.)                           $                 0.00

                Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

                Student loans. (Copy line 6f.)                                                                  $                 0.00

                Obligations arising out of a separation agreement or divorce that you did not report as
                priority claims. (Copy line 6g.)                                                                $                 0.00

                Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00


                Total. Add lines 9a through 9f.                                                            $                    0.00




    Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                        Best Case Bankruptcy
Filed 05/30/19                                                                       Case 19-90500                                                                                                          Doc 1


     Debtor I                 Alicia C. Tamez
                              First Name                       Middle Name                              Last Name

     Debtor 2
     (Spouse, if filing)      First Name                       Middle Name                              Last Name


     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                                                                                                 o    Check if this is an
                                                                                                                                                                                      amended filing



    Official Form I06AIB
    Schedule A/B: Property                                                                                                                                                                      12115
    In each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset in the category where you
    think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answerevery question.                                                ,

    Uni&         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest In any residence, building, land, or similar property?

       • No. Go to Part 2.
       o Yes. Where is the property?
                 Describe Your Vehicles

    Do you own, lease, or have legal or, equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

          Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       DNo
       • Yes


                           Hyundai                                                                                                                   Do not deductsecured claims or exemptions Put
      3.1 Make:                                                   Who has an Interest in the property?                 Check one
                                                                                                                                                     the amount of any secured claims on Schedule D
               Model:      Sonata                                 • Debtor 1 only                                                                    Creditors Who Have Claims Secured by Property
               Year:      2013                                    o Debtor 2 Only                                                                    Current value of the         Current value of the
               Approximate mileage:                               o Debtor 1 and Debtor 2 only                                                       entire property?             portion you own?
               Other information:                                 o At least one of the debtors and another
                                                                  o Check if this Is community property                                                             $9,000.00                $9,000.00
                                                                        (see instructions)




          Watercraft, aircraft, motor homes, ATV5 and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

            No
       DYes



     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
        pages you have attached for Part 2. Write that number here                      .............................................................................   ... $9,000.00


     •.          Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                                          Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions
    6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
       ONo
    Official Form 1 06A/B                                                       Schedule A/B: Property                                                                                              page 1
    Software Copyright (c) 1996-2018 Best Case, LLC -   .bestcase.com                                                                                           .                        Best Case Bankruptcy
Filed 05/30/19                                                                                         Case 19-90500                                                               Doc 1
    Debtor 1           Alicia C. Tamez                                                                                           Case number (if known)

        U   Yes. Describe .....

                                                 Furnishings, Electronics, Appliences, in storage                                                                          700.00


       ElectronIcs
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   iticluding cell phones, cameras, media players, games
        UNo
        o Yes. Describe
       Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia - collectibles
        •No
        0   Yes. Describe

       Equipmentfor sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                          musical instruments
        UNO
        o Yes. Describe
          Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        UNo                       -
        o Yes. Describe .....
          Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        DNo
        • Yes. Describe .....

                                                 Wearing apparel                                                                                                         $500.00


          Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        UNo
        o Yes. Describe .....
          Non-farm animals
          Examples: Dogs, cats, birds, horses
            No
        o Yes. Describe ....
          Any other personal and household items you did not already list, including any health aids you did not list
            No
        o Yes. Give specific information

            Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
            for Part 3. Write that number here                                                                                                                     $3,200.00


    •1i     Describe Your Financial Assets
     Do you own or have any legal or equitable interest in                                              thefôllowing?                                     Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions

          Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        DNo
        •Yes .................................................................................................................
    Official Form 1 06A/B                                                                      Schedule A/B: Property                                                        page 2
    Software Copyright (c) 1996-2018 Best Case, LLC -ww.bestcase.com                                                                                              Best Case Bankruptcy
Filed 05/30/19                                                                       Case 19-90500                                                               Doc 1
     Debtor 1         Alicia C. Tamez                                                                                  Case number (if known)


                                                                                                                          Cash                         $150.00


         Deposits of money
          Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
           No
        • Yes                                                          Institution name:


                                               17.1.    Checking                     Chase Bank                                                      $1500.00


         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
        o Yes                                          Institution or issuer name:

         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
         joint venture
            No
        o Yes. Give specific information about them ...................
                                                 Name of entity:                                                        % of ownership:

         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        •No
        o Yes. Give specific information about them
                                                  Issuer name:

        Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        DNo
        • Yes. List each account separately.
                                  Type of account:                                   Institution name:

                                               CalPers                               Cal Pers                                                      $24,000.00


         Security deposits and prepayments
         Your share of all unused deposits you have made so that you may continue service or use from a company
         Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        •No
        0   Yes . .....................                                              Institution name or individual:

         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        UNo
        o Yes                             Issuer name and description.

        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        'No
        0 Yes .............               Institution name and description. Separately file the records of any interests. 11 U S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        •No
        o Yes. Give specific information about them...

         Patents, copyrights, trademarks, trade secrets, and other intellectual property
          Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        • No
        o Yes. Give specific information about them...


    Official Form 106A/B                                                      Schedule A/B: Property                                                        page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 05/30/19                                                                                       Case 19-90500                                                                                                    Doc 1
     Debtor 1        Alicia C. Tamez                                                                                                                      Case number (if known)

         Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
            No
        o Yes. Give specific information about them...
     Money or property owed to you?                                                                                                                                                         Current value of the
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.

        Tax refunds owed to you
        ONo
        • Yes. Give specific information about them, including whether you already filed the returns and the tax years




                                                                        Federal Tax Return                                                                         Federal                               $5,000.00


         Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
        o Yes. Give specific information               ......




         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                   benefits; unpaid loans you made to someone else
            No
        o Yes. Give specific information..
        Interests in insurance policies
         Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
        ONo
        • Yes. Name the insurance company of each policy and list its value.
                                    Company name:                                                                                           Beneficiary:                                     Surrender or refund
                                                                                                                                                                                             value:

                                                   Tenm LI Policy                                                                                                                                              $0.00


         Any interest in property that is due you from someone who has died
          If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
         someone has died.
            No
        o Yes. Give specific information..
         Claims against third parties, whether or not you have filed a lawsuit or, made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue
        •No
        o Yes. Describe.each claim               .........




         Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
            No
        o Yes. Describe each claim               ......... .




         Any financial assets you did not already list
            No
        o Yes. Give specific information..                                                                                                                                                                       -


            Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
            for Part 4. Write that number here                  .....................................................................................................................   .
                                                                                                                                                                                                    $ 30,650.00



    Official Form I O6AJB                                                                    Schedule A/B: Property                                                                                            page 4
    Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcasecom                                                                                                                           Best Case Bankruptcy
Filed 05/30/19                                                                                    Case 19-90500                                                                                       Doc 1
     Debtor 1        Alicia C.                                                                                                                         Case number (if known)

    U1iL        Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable Interest In any business-related property?
       • No. GotoPart6.
       0 Yes. Go to line 38.


    IFTiI      Describe Any Farm- and Commercial FishIng-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           • No. Go to Part 7.
           o Yes. Go to line 47.
    •aii.            Describe All Property You Own or Have an Interest In That You Did Not List Above

         Do you have other property of any kind you did not already list?
         Examples: Season tickets, country club membership
        •No
        o Yes. Give specific information .........
            Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                $0.00


                   List the Totals of Each Part of this Form

            Part 1: Total real estate, line 2           ......................................................................................................................                $0.00
            Part 2: Total vehicles, line 5                                                                                 $9,000.00
            Part 3: Total personal and household items, line 15                                                           $3,200.00
            Part 4: Total financial assets, line 36                                                                      $30,650.00
            Part 5: Total business-related property, line 45                                                                        $0.00
            Part 6: Total farm- and fishing-related property, line 52                                                               $0.00
            Part 7: Total other property not listed, line 54                                               +                        $0.00

            Total personal property. Add lines 56 through 61...                                                          $42,850.00                  Copy personal property total      $42,850.00

            Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                            $42,85000




    Official Form 106A/B                                                                 Schedule A/B: Property                                                                                page 5
    Software Copyright   (C)   1996-2018 Best Case, LLC -www.bestcase.com                                                                                                           Best Case Bankruptcy
Filed 05/30/19                                                                    Case 19-90500                                                                              Doc 1


     Debtor 1                 Alicia C. Tamez
                              First Name                         Middle Name                  Last Name

     Debtor 2
     (Spouse if, filing)      First Name                         Middle Name                  Last Name


     United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                              O Check if this is an
                                                                                                                                                  amended filing

    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form 1 06A/B) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited In dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property Is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

                     Identify the Property You Claim as Exempt                                --

          Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you

          • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

          o You are claiming federal exemptions. 11 U.S.C.               § 522(b)(2)
          For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
         fitiânt                                                                          Amfth Wx-eifi                 Z iai,ir       iffc
         Schedule NB that lists this property                       portion you Own
                                                                    Copy the value from   Check.only one box for each exemption.
                                           -                .ceduIeA/&....
          2013 Hyundai Sonata                                                                                                      C.C.P. § 703.140(b)(2)
                                                                            $9,000.00     •                               $1.00
          Line from Schedule A/B: 3.1
                                                                                          o     100% of fair market value, up to
                                                                                                any applicable statutory limit

          Furnishings, Electronics, Appliences,                             $2,700.00                                $2,700.00     C.C.P. § 703.140(b)(3)
                                                                                          •
          in storage
          Line from Schedule A/B: 6.1                                                     o     100% of fair market value, up to
                                                                                                any applicable statutory limit

          Wearing apparel                                                                                                          C.C.P. § 703.140(b)(3)
                                                                               $500.00    U                            $500.00
          Line from Schedule A/B: 11.1
                                                                                          o     100% of fair market value, upto
                                                                                                any applicable statutory limit

          Cash                                                                                                                     C.C.P. § 703.140(b)(5)
                                                                               $150.00 •                               $150.00
          Line from Schedule A/B: 16.1
                                                                                          o     100% of fair market value, upto
                                                                                                any applicable statutory limit

          Checking: Chase Bank                                                                                                     C.C.P. § 703.140(b)(5)
                                                                           $1,500.00      U                          $1,500.00
          Line from Schedule A/B: 17.1
                                                                                          o     100% of fair market value, upto
                                                                                                any applicable statutory limit




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
    Software Copyiight (C) 1998-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 05/30/19                                                                     Case 19-90500                                                                            Doc 1
     Debtor   1    Alicia C. Tamez                                                                            Case number (if known)
                                                                  - Current value of heAMti exeiiptini cii                                                             on
          Schedule A/B that lists this property                     portion you own
                                                                     Copy the value from    Check only onebox for each exemption.                     .       -.
                                                                     ScheduleA/B           ---                         -            .                              -
          CalPers: Cal Pers                                                                                                             C.C.P. § 703.140(b)(10)(E)
                                                                           $24,000.00       U                        $24,000.00
          Line from Schedule A/B: 21.1
                                                                                            0    100% of fair market value, upto
                                                                                                 any applicable statutory limit

          Federal: Federal Tax Return
                                                                            $5,000.00       U                         $5,000.00         C .C.P. § 703.140(b)(5)
          Line from Schedule NB: 28.1
                                                                                            0    100% of fair market value, up to
                                                                                                 any applicable statutory limit


     3. Are you claiming a homestead exemption of more than $160,3757
        (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No

          0       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  o     No
                  o     Yes




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                           page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 05/30/19                                                                         Case 19-90500                                                                                      Doc 1


     Debtor 1                        Alicia C. Tamez
                                     First Name                     Middle Name                        Last Name

     Debtor       2
     (Spouse if, filing)             First Name                     Middle Name                        Last Name


     United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                           o   Check if this is an
                                                                                                                                                               amended filing


    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                   12/15
    Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
    1. Do any creditors have claims secured by your property?
          o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          • Yes. Fill in all of the information below.

    ITh                 List All Secured Claims
                                                                                                                        Column A               Column B                 Column C
                                                as 1111CC Uidil one CCbUICU l.i0l111, liSt ,.tile uieu,tui bCjJdidtCi
                      oc,..tflcu.a..,.a. ii C LACUILLJI

     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim         Value of collateral     Unsecured
     much as possible, list the claims in alphabetical order according to the creditor's name.                          Do not deduct the       that supports this      portion
                                                                                                                        value of collateral.   . claim                  if any

    F2Ist
      ,
          Investors Servicing
          com p an y
             Creditofs Name
                                                           Describe the property that secures the claim:
                                                           2013 Hyndui Sonata
                                                                                                                             $11,000.00                 $9,000.00          $11,000.00



                                                          As of the date you file, the claim is: Check all that
             P.O. Box 205749                              apply.
             Dallas, TX 75320-5749                         o Contingent
             Number, Street, City, State & Zip Code        o Unliquidated
                                                           o Disputed
     Who owes the debt? Check one.                         Nature of lien. Check all that apply.
     • Debtor 1 only                                       • An agreement you made (such as mortgage or secured
     o Debtor 2 only                                           car loan)
     o Debtor 1 and Debtor 2 only                          o Statutory lien (such as tax lien, mechanic's lien)
     o At least one of the debtors and another             o Judgment lien from a lawsuit
     o Check if this claim relates to a                    o Other (including a right to offset)
          community debt

     Date debt was Incurred                                        Last 4 digits of account number           0001



       Add the dollar value of your entries In Column A on this page. Write that number here:                            I           $11,000.00     I
       If this is the last page of your form, add the dollar value totals from all pages.
       Write that number here:                                                                                                       $ -ii,000.00

     •.               List Others to Be Notified for a Debt That You Already Listed

     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
     trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then flat the collection agency here. Similarly, if you have more
     than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
     debts in Part 1, do not fill out or submit this page.




    Official Form 106D                                    Schedule D: Creditors        Who Have Claims Secured by Property                                                    page 1 of I
    Software CopyTight (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Filed 05/30/19                                                                   Case 19-90500                                                                                       Doc 1


     Debtor 1                 Alicia C. Tamez
                              First Name                       Middle Name                          Last Name
     Debtor 2
    (Spouse if, filing)       First Name                       Middle Name                          Last Name

     United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                                    o     Check if this is an
                                                                                                                                                          amended filing

    Official Form I 06E/F
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                12115
    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
    any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form I06AIB) and on
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 1060). Do not Include any creditors with partially secured claims that are listed in
    Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
    left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, wrIte your
    name and case number (if known).
    Ifl             List All of Your PRIORITY Unsecured Claims
     1. Do any creditors have priority unsecured claims against you?
          • NO. Go to Part 2.

          o Yes.
    I1P             List All of Your NONPRIORITY Unsecured Claims
    3. Do any creditors have nonpriority unsecured claims against you?

          o No. You have nothing to report in this part. Submit this form to the court with your other      schedules.

          U Yes.
    4 List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim If a creditor has more than one nonpriority
         unsecured claim list the creditor separately for each claim For each claim listed identify what type of claim it is Do not list claims already included in Part 1 If more
        than one creditor holds a particular claim list the other creditors in Part 3 If you have more than three rionpriority unsecured claims fill out the Continuation Page of
          Part 2
                                                                                                                                                             Totaiclaim

                 Ad Astra Recovery Services                             Last 4 digits of account number           393X                                                     $315.00
                 Nonpriority Creditors Name
                 7330W33rdStN                                           When was the debt incurred?               May-2017
                 Ste 118
                 Wichita, KS 67205
                 Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
                 Who incurred the debt? Check one.
                 • Debtor 1 only                                        o Contingent
                 o Debtor 2 Only                                        o unliquidated
                 o Debtor 1 and Debtor 2 only                           o Disputed
                 o At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

                 o Check if this claim is for a community               o Student loans
                 debt                                                   o Obligations arising out of a separation agreement or divorce that you did not
                 Is the claim subject to offset?                        report as priority claims
                 • No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Credit Card
                 0 Yes                                                  • Other. Specify      Original Creditor: SpeedyCash.com 94-CA




    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                                Page 1 of 8
    Software Copyright (c) 1996-2018 Beat Case, LLC -www.bestcase.com                                              54480                                            Best Case Bankruptcy
Filed 05/30/19                                                                   Case 19-90500                                                                             Doc 1
     Debtor I       Alicia C. Tamez                                                                           Case number (if know)


              AFNI Inc.                                                 Last 4 digIts of account number        9091                                           $3,500.00
               Nonpriority Creditors Name
               1310 Martin Luther King Drive                            When was the debt incurred?            03-04-2018
               P.O. Box 3068
               Bloomington, IL 61702
               Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
              Who Incurred the debt? Check one.
               •    Debtor 1 only                                       0 Contingent
               o Debtor 2 only                                          0 Unhiquidated
               o Debtor 1 and Debtor 2 only                             0 Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 0 Student loans
              debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                •   No                                                  0   Debts to pension or profit-sharing plans, and other similar debts

                                                                                              Auto Insurance Damage Loss
                                                                                              Originally Bristol West, reduced settlement
               o Yes                                                    U   Other. Specify    offer for $1 .750.00 exoired on 05-06-2019


              AMCA                                                      Last 4 digits of account number        6861                                           $1,340.28
               Nonpriority Creditors Name
              4 Westchester Paza                                        When was the debt incurred?            02-27-2017
              Suite 110
              Elmsford, NY 10523
              Number Street City State ZIp Code                         As of the date you file, the claim Is: Check all that apply


                •
              Who incurred the debt? Check one.

                    Debtor 1 Only                                       0 Contingent
               o Debtor 2 only                                          0 Unliquidated
               o Debtor 1 and Debtor 2 only                             0 Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check If this claim is for a community                 0 Student loans
              debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?
                •   No
                                                                        report as priority claims
                                                                        0   Debts to pension or profit-sharing plans, and other similar debts


               o Yes                                                    •   Other. Specify
                                                                                              Medical Services, laboratory Tests
                                                                                              Service Provider Quest Diagnostics, Inc.


              Capital One                                               Last 4 digits of account number        5)OO(                                             $479.00
               Nonpriority Creditors Name
              P.O. Box 30285                                            When was the debt incurred?            04-2017
              Salt Lake City, UT 84130
              Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                •   Debtor 1 Only                                       0 Contingent
               o Debtor 2 only                                          0 Unliquidated
               o Debtor I and Debtor 2 only                             0 Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim Is for a community                 0 Student loans
              debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?
                •   No
                                                                        report as priority claims
                                                                        0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                    U   Other. Specify    Credit Card




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 2 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 05/30/19                                                                        Case 19-90500                                                                             Doc 1
     Debtor I Alicia C. TamA2                                                                                     Case number (if know)

               Commercial Trade Inc                                          Last 4 digits of account number                                                         $697.00
               Non priority Creditor's Name
               5330 Office Center                                            When was the debt Incurred?           08-1 8-2014
               Bakersfield, CA 93309-1 562
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 Only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

                   No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify



               Continental Credit Control                                    Last 4 digits of account number       xxxx                                              $141.00
               Non priority Creditor's Name
               22 N. Milpitas St.                                            When was the debt incurred?           October-2014
               Santa Barbra, CA 93310
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who Incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim Is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               INo                                                           o Debts to pension or profit-sharing plans, and other similar debts
                                                                                                   Medical Services
                                                                                                   Original Creditor Modesto Advanced Diag
               0 Yes                                                         • Other. Specify      1mg Med


               Continental Credit Control                                    Last 4 digits of account number       XXX)(                                               $17.00
               Nonpriority Creditor's Name
               22 N. Milpitas St.                                            When was the debt Incurred?           10-2014
               Santa Barbra, CA 93310
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor I and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
                                                                                                   Medical Services
                                                                                                   Original Creditor Modesto Advanced Diag
               0 Yes                                                         • Other. Specify      1mg Med




    Official Form 106 ElF                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 8
    Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 05/30/19                                                                     Case 19-90500                                                                             Doc 1
     Debtor 1     Alicia C. Tamez                                                                             Case number (if know)


                Emanuel Medical Center                                   Last 4 digits of account number       5451                                            $1,361.00
                Nonpriority Creditors Name
                P.O. Box 660873                                          When was the debt incurred?           10117/2018
                Dallas, TX 75266
                Number Street City State Zip Code                        As of the date you flue, the claim is: Check all that apply
               Who incurred the debt? Check one.

                • Debtor 1 only                                          o Contingent
                o Debtor 2 only                                          o Unliquidated
                o Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another                Type of NONPRIORiTY unsecured ciaim:

                o Check if this claim is for a community                 o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                UNo                                                      o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                    U   Other. Specify    Medical Services


               First Investors Servicing
     4.9       Corporation                                               Last 4 digits of account number       0001                                          $13,658.05
               Non priority Creditor's Name
               380 Interstate N.Parkway                                  When was the debt incurred?           06-29-2014
               Suite 300
               Atlanta, GA 30339
                Number Street City State ZIp Code                        As of the date you file, the ciaim is: Check all that apply
               Who incurred the debt? Check one.
                o Debtor 1 only                                          o Contingent
                o Debtor 2 only                                          o Unliquidated
                o Debtor 1 and Debtor 2 only                             o Disputed
                • At least one of the debtors and another                Type of NONPRIORiTY unsecured cialm:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                •No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                                                                                               Auto Loan
                0 Yes                                                    • Other. Specify      Principal balance $12,225.20

     4.1
               Grant&Weber                                               Last 4 digits of account number       6X)(X                                              $483.00
               Non priority Creditor's Name
               26610 West Agoura Rd. Ste 209                             When was the debt incurred?           05-2014
               Calabasas, CA 91302
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                • Debtor 1 only                                          o Contingent
                o Debtor 2 only                                          o Unliquidated
                o Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                o Check if this claim is for a community                 o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

                •No                                                      o Debts to pension or profit-sharing plans, and other similar debts
                                                                                               Medical Services
               0 Yes                                                     • Other. Specify      Original Creditor: Vepema Medical Group




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 4 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 05/30/19                                                                    Case 19-90500                                                                               Doc 1
     Debtor 1 Alkia C. Tame2                                                                                   Case number (t know)

    4.1
              J&L Teamworks                                              Last 4 digits of account number        659X                                            $1,365.00
               Nonpriority Creditor's Name
               651 N. Cherokee Ln.                                       When was the debt incurred?            01-2014
               Lodi, CA 95240
               Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor I only                                           o Contingent
               o Debtor 2 only                                           o Unhiquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o   Check if this claim is for a community                o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

               •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                                                                                               Medical Services
               0 Yes                                                     • Other. Specify      Original Crditor: Emanuel Medical Center


              J&L Teamworks                                              Last 4 digits of account number        422X                                            $4,935.00
               Nonpriority Creditor's Name
               651 N. Cherokee Ln.                                       When was the debt incurred?            02-2014
               Lodi, CA 95240
               Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply


               •o
              Who incurred the debt? Check one.

                    Debtor 1 only
                    Debtor 2 only
                                                                         0
                                                                         0
                                                                             Contingent
                                                                             Unhiquidated
               o Debtor 1 and Debtor 2 only                              0 Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  0   Student loans
               debt                                                      0  Obligations arising out of a separation agreement or divorce that you did not


               •
               Is the claim subject to offset?

                    No
                                                                         report as priority claims
                                                                         0   Debts to pension or profit-sharing plans, and other similar debts

                                                                                               Medical Services
               o Yes                                                     U   Other. Specify    Original Creditor: Emanuel Medical Center

     4.1
               J&L Teamworks                                             Last 4 digits of account number        460X                                               $941.00
               Nonpriority Creditor's Name
               651 N. Cherokee Ln.                                       When was the debt incurred?            02-2014
               Lodi, CA 95240
               Number Street City State ZIP Code                         As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor I and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                 o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                                                                                               Medical Services
               0    Yes                                                  • Other. Specify      Original Creditor: Emanuel Medical Center




    Official Form 106 E/F                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 5 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 05/30/19                                                                   Case 19-90500                                                                             Doc 1
     Debtor 1 Alicia C. Tamez                                                                                 Case number     (if know)


     4.1
              Jefferon Capital System LLC                               Last 4 digits of account number        1785                                              $526.72
               Nonpriority Creditors Name
              16 McLeland Rd. Dept. S                                   When was the debt incurred?
              Saint Cloud, MN 56303
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
              Who Incurred the debt? Check one.
               U   Debtor 1 only                                        o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              is the claim subject to offset?                           report as priority claims

               UNo                                                      o Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Credit Card
               0 Yes                                                    • Other. Specify      Initially Premier BankCard MC

     4.1
               National Credit Adjusters LLC                            Last 4 digits of account number        XXXX                                              $250.00
              Nonpriority Creditors Name
              327 W 4th Ave                                             When was the debt incurred?            10-2016
              Hutchinson, KS 67501
               Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o  Check If this claim Is for a community                o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

               •NO                                                      o Debts to pension or profit-sharing plans, and other similar debts
                                                                                              Credit Card
               0   Yes                                                  • Other. Specify      Original Creditor: Cash Central

     4.1
               Plaza Services                                           Last 4 digits of account number        5882                                              $315.00
               Nonpriority Creditors Name
              110 Hammond Dr                                            When was the debt incurred?
              Atlanta, GA 30328
              Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          o Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              is the claim subject to offset?                           report as priority claims

               •No                                                      0   Debts to pension or profit-sharing plans, and other similar debts

                                                                                              Personal Loan
               0   Yes                                                  • Other. Specify      Origiani Creditor: Loan by Phone




    Officiai Form 106 E/F                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 6 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 05/30/19                                                                       Case 19-90500                                                                             Doc 1
     Debtor I Alicia C. Tamez                                                                                    Case number (if know)

     4.1
               Portfolio Recovery Assoc.                                    Last 4 digits of account number       9536                                               $672.87
               Nonpriority Creditor's Name
               P.O. Box 12914                                               When was the debt incurred?
               Norfolk, VA 23541
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                   Debtor I only                                            o Contingent
               o Debtor 2 only                                              o Unliquidated
               o Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims

               UNo                                                          o Debts to pension or profit-sharing plans, and other similar debts
                                                                                                  Credit Card
               0 Yes                                                        • Other. Specify      Initially HSBC Card Services Ill Inc.



    F
    4.1
               Progressive Leasing
               Non priority Creditors Name
                                                                            Last 4 dIgits of account number       3416                                            $1,349.68

               256 Data Dr.                                                 When was the debt incurred?
               Draper, UT 84020
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               • Debtor 1 only                                              o Contingent
               o Debtor 2 only                                              o Unhquidated
               o Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               o Check If this claim Is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims

               UNo                                                          o Debts to pension or profit-sharing plans, and other similar debts
                                                                                                  Leased Merchandise
               0   Yes                                                      • Other. Specify      Settlement offer of $539.87

     4.1
               Radius Global Solutions LLC                                  Last 4 digits of account number       3257                                               $923.00
               Nonpriority Creditor's Name
               P.O. Box 390915                                              When was the debt Incurred?           08-22-2016
               Minneapolis, MN 55439
               Number Street City State ZIP Code                            As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
               • Debtor 1 only                                              o Contingent
               o Debtor 2 only                                              o Unliquidated
               o Debtor 1 and Debtor 2 Only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims

               •No                                                          o Debts to pension or profit-sharing plans, and other similar debts
                                                                                                  Medical Services
                                                                                                  Current Creditor: CF Medical LLC,
                                                                                                  Original Creditor: Stanislaus County
                                                                                                  Medical services A Me, #
                                                                                                  000002552552-0043436
               0 Yes                                                        • Other. Specify      Reduced Payment option $646.10



    Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 7 of 8
    Software Copyright   (C)   1996-2018 Best Case, LLC -w'w.bestcase.com                                                                                     Best Case Bankruptcy
Filed 05/30/19                                                                    Case 19-90500                                                                                Doc 1
     Debtor 1     Alicia C. Tamez                                                                             Case number      (if know)


     4.2
               The Best Service Company                                  Last 4 digits of account number       3X)(X                                                 $257.00
               Non priority Creditors Name
               6700 S Centinela Blvd                                     When was the debt incurred?           11-2014
               3rd FLR
               Culver City, CA 90230
               N umber Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 Only                                           o Unliquidated
               o Debtor I and Debtor 2 only                              o Disputed
               • At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
               •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                                                                                               Credit Card
               0 Yes                                                     • Other. Specify      Oriqinal Crditor: Bank of The West

    lw.ralltiiiiiiiiiii List Others to Be Notified About a Debt That You Already Listed
       Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.

    I1            Add the Amounts for Each Type of Unsecured Claim
       Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                                       Total Claim
                            6a. Domestic support obligations                                                    Ba.       $                          flflfl
            Total
          claims
      from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                            6c.   Claims for death or personal injury while you were intoxicated                          $                          0.00
                                  Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                            6e.   Total Priority. Add lines 6a through 6d.                                      6e.      $                           0.00

                                                                                                                                       Total Claim
                            6f.   Student loans                                                                 6f.       $                          0.00
            Total
          claims
      from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                        6g.       $                           0.00
                            6h.   Debts to pension or profit.sharing plans, and other similar debts            6h.       $                           0.00
                            61    Other. Add all other nonpriority unsecured claims. Write that amount         6i.
                                                                                                                                                33,526.60

                            6j    Total Nonpnonty. Add lines 6f through 6u                                                                      33,526 60




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                        Page 8 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 05/30/19                                                                              Case 19-90500                                                                     Doc 1


     Debtor 1                        Alicia C. Tamez
                                     First Name                        Middle Name                 Last Name

     Debtor 2
     (Spouse if, filing)             First Name                        Middle Name


     United States Bankruptcy Court for the:                     EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                               o   Check if this is an
                                                                                                                                                   amended filing



    Official Form 106G
    Schedule G:.Executory Contracts and Unexpired Leases                                                                                                            12115
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

            Do you have any executory contracts or unexpired leases?
            • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            o Yes. Fill in all of the information below even if the contacts of leases are listed on           Schedule A/BProperty (Official Form 106 A/B).

            List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
            and unexpired leases.


             Person or company with whom you have the contract or lease                              State what the contract or lease is for
                                            Number, Street,C:y, State and ZIP Code
      2.1
               Name


               Number              Street

               City                                           State                  ZIP Code
      2.2
               Name


                                   Street

               City                                           State                  ZIP Code
      2.3
               Name


               Number              Street

               City                                           State                  ZIP Code
      2.4
               Name


               Number              Street         -

               City                                           State                  ZIP   Code
      2.5
               Name


               Number              Street                                                                                                                      -

                                                              State                  ZIP   Code




    Official Form 106G                                       Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of I
    Software Copyright     (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 05/30/19                                                                          Case 19-90500                                                                     Doc 1


     Debtor 1                     Alicia C. Tamez
                                                                                               Last Name

     Debtor 2
     (Spouse if, filing)                                                                       Last Name


     United States Bankruptcy Court for the:                     EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                          o    Check if this is an
                                                                                                                                               amended filing


    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                                  12115

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
    people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
    fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
    your name and case number (if known). Answer every question.

               Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           UNo
          o Yes
             Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          o No. Go to line 3.
          • Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                     DNo
                     • Yes.


                              In which community state or territory did you live?              -NONE-          . Fill in the name and current address of that person.


                              Name of your spouse, former spouse, or legal equivalent
                              Number, Street, City, State & Zip Code


           In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
           in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
           Form 106D), Schedule ElF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule ElF, or Schedule G to fill
           out Column 2.

                    Column 1: Your codebtor                                                                    Column 2: The creditor to whom you owe the debt
                    Name, Number, Street City, State and ZIP Code                                              Check all schedules that apply:

        3711                                                                                                   o Schedule D, line
                     Name
                                                                                                               o Schedule E/F, line
                                                                                                               o Schedule G, line
                     Number               Street
                     City                                        State                          ZIP Code




                                                                                                               o Schedule D, line
                                                                                                               o Schedule E/F, line
                                                                                                               o Schedule G, line
                     Number               Street
                    City                                         State                          ZIP Code




    Official Form 106H                                                                     Schedule H: Your Codebtors                                        Page 1 of I
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 05/30/19                                                        Case 19-90500                                                                             Doc 1




     Debtor 1                       Alicia C. Tamez

     Debtor 2
     (Spouse, if filing)


     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                             Check if this is:
     (If known)
                                                                                                             o  An amended filing
                                                                                                             o  A supplement showing postpetition chapter
                                                                                                                13 income as of the following date:
     Official Form 1061                                                                                           MM/DD/YYYY
     Schedule I: Your Income                                                                                                                     12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                           Describe Employment

     1 Fill in your employment
          information.                                                  Debtor I
                                                                                                             ij    JDebtor2or non-filing spouse        —1
            If you have more than one job,                               U Employed                                 0      Employed
            attach a separate page with           Employment status
            information about additional                                 0   Not employed                           1._I   Not employed
            employers.
                                                  Occupation            Teacher
            Include part-time, seasonal, or
            self-employed work.                   Employer's name       County of Stanislaus

            Occupation may include student Employer's address           Department of Ed
            or homemaker, if it applies.                                Patterson, CA
                                                                        20 years

                                                  How long employed there?

    lflWi                  Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                              bbifl              I   b6totT6T
                                                                                                                              I non filing spouse

            List monthly gross wages, salary, and commissions (before all payroll
            deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         3,474.78        $            N/A

            Estimate and list monthly overtime pay.                                                    +$              0.00       4            NIA

            Calculate gross Income. Add line 2 + line 3.                                                $     3,474.78                $     N/A




    Official Form 1061                                                       Schedule I: Your Income                                                   page 1
Filed 05/30/19                                                         Case 19-90500                                                                                Doc 1


    Debtor 1   Alicia C. Tamez                                                                          Case number (if known)




          Copy line 4                                                                           4.
                                                                                                        r$
                                                                                                             rb   toriT
                                                                                                          _________
                                                                                                                   3,474.78
                                                                                                                                   r6r Dè2oT
                                                                                                                                   Inonfikngspousej
                                                                                                                                    $              N/A

    5.    List all payroll deductions:
                Tax, Medicare, and Social Security deductions                                        $               337.77         $              N/A
                Mandatory contributions for retirement plans                                         $               240.22         $              N/A
                Voluntary contributions for retirement plans                                         $                  0.00        $              N1A
                Required repayments of retirement fund loans                                    Sd.  $                  0.00        $              N/A
                Insurance                                                                            $               296.91         $              N/A
                Domestic support obligations                                                         $                  0.00        $              N/A
                Union dues                                                                           $                  0.00        $              N/A
                Other deductions. Specify:                                                      5h.+ $                  0.00      + $              N/A
    6.    Add the payroll deductions. Add tines 5a+5b+5c+5d+5e+5f+5g+5h.                                 $           874.90         $              N/A
     7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                            $         2,599.88         $              N/A
    8.    List all other income regularly received:
                 Net income from rental property and from operating a business,
                 profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                                     $              0.00        $              N/A
                 Interest and dividends                                                                  $              0.00        $              N/A
                 Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                                    $           842.00         $              N/A
                 Unemployment compensation                                                               $              0.00        $              N/A
                 Social Security                                                                         $              flflfl      $              NIA
                 Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify:                                                                             $                  0.00   $                  N/A
                 Pension or retirement income                                                         $                  0.00   $                  N/A
                 Other monthly income. Specify:                                                  8h.+ $                  0.00 + $                  N/A

     9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9.                  842.00         $               N/A

          Calculate monthly income. Add line 7 + line 9.                                       10. $         3,441.88     +   $         N/A = $           3,441.88
          Add the entries in line 10 for Debtor I and Debtor 2 or non-filing spouse.
          State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
          other friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                  11. +$                    0.00

          Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summa,y of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
          applies                                                                                                                        12.   $          3,441.88
                                                                                                                                               Combined
                                                                                                                                               monthly income
          Do you expect an increase or decrease within the year after you file this form?
          •       No.
          O       Yes. Explain:




    Official Form 1061                                                        Schedule I: Your Income                                                      page 2
Filed 05/30/19                                                            Case 19-90500                                                                       Doc 1



      I1Ium1Ii1m1urni1rItr1h!,jL.1JII.-

      Debtor 1              Alicia C. Tamez                                                                    Check if this is:
                                                                                                               O An amended filing
      Debtor 2                                                                                                 O A supplement showing postpetition chapter
      (Spouse, if filing)                                                                                          13 expenses as of the following date:

      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                          MM/DD/YYYY

      Case number
      (If known)



      Official Form I 06J
      Schedule J: Your Expenses                                                                                                                          12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

     ITi           Describe Your Household
            Is this a joint case?
            • No. Go to line 2.
            o  Yes. Does Debtor 2 live in a separate household?
                      ONo
                      oYes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

            Do you have dependents?         0 No
            Do not list Debtor 1 and                  Fill out this information for   Dependent's relationship to       Dependent's     Does dependent
                                            U Yes.
            Debtor 2.                                 each dependent                  Debtor I or Debtor 2              age             live with you?

            Do not state the                                                                                                                 No
            dependents names.                                                         Son                               11              • Yes
                                                                                                                                           No
                                                                                      Son                               15              • Yes
                                                                                                                                        ONo
                                                                                      Daughter                          17              • Yes
                                                                                                                                           No
                                                                                                                                        o Yes
            Do your expenses include               U No
            expenses of people other than
            yourself and your dependents?          0 Yes

     IIIRi       Estimate Your Ongoing Monthly Expenses
      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.

      Include expenses paid for with non-cash government assistance if you know
      the value of such assistance and have included it on Schedule I: Your Income
      (Official Form 1061.)                                                                                                  Your expenses


      4. The rental or home ownership expenses for your residence. Include first mortgage
           payments and any rent for the ground or lot.                                                        4. $                          450.00

            If not included in line 4:

                 Real estate taxes                                                                                $                               0.00
                 Property, homeowner's, or renter's insurance                                                     $                               0.00
                 Home maintenance, repair, and upkeep expenses                                                    $                               0.00
                 Homeowner's association or condominium dues                                                      $                               0.00
      5. Additional mortgage payments for your residence, such as home equity loans                            5. $                               0.00




     Official Form 106J                                                 Schedule ,J: Your Expenses                                                       page 1
Filed 05/30/19                                                              Case 19-90500                                                                                   Doc 1

      Debtor I     Alicia C. Tamez                                                                            Case number (if known)

      6.    Utilities:
            6a.     Electricity, heat, natural gas                                                 6a. $                                                  200.00
            6b.     Water, sewer, garbage collection                                                    $                                                 170.00
                    Telephone, cell phone, Internet, satellite, and cable services                 6c. $                                                  177.00
            6d.     Other. Specify: PG&E                                                           6d. $                                                  200.00
      7.    Food and housekeeping supplies                                                           7. $                                                 600.00
      8.    Childcare and children's education costs                                                    $                                                  75.00
            Clothing, laundry, and dry cleaning                                                      9. $                                                 190.00
      10.   Personal care products and services                                                    10. $                                                  100.00
      11.   Medical and dental expenses                                                            11. $                                                  125.00
      12.   Transportation. Include gas, maintenance, bus or train fare.
            Do not include car payments.                                                           12. $                                                  300.00
      13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  150.00
      14.   Charitable contributions and religious donations                                       14. $                                                   75.00
      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.
            15a. Life insurance                                                                   15a. $                                                     0.00
            15b. Health insurance                                                                       $                                                    0.00
                    Vehicle insurance                                                             15c. $                                                  140.00
            15d. Other insurance. Specify:                                                       15d. $                                                      0.00
      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                             16. $                                                       0.00
      17.   Installment or lease payments:
            1 7a. Car payments for Vehicle 1                                                            $                                                470.00
            I 7b. Car payments for Vehicle 2                                                            $                                                    0.00
            17c. Other. Specify:                                                                 17c. $                                                      0.00
            17d. Other. Specify:                                                                 17d. $                                                      0.00
      18.   Your payments of alimony, maintenance, and support that you did not report as
            deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).         18. $                                                     0.00
      19.   Other payments you make to support others who do not live with you.                         $                                                    0.00
            Specify:                                                                             19.
      20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
            20a. Mortgages on other property                                                     20a. $                                                      0.00
            20b. Real estate taxes                                                                      $                                                    0.00
                    Property, homeowner's, or renter's insurance                                  20c. $                                                     0.00
            20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
            20e. Homeowner's association or condominium dues                                     20e. $                                                      0.00
      21.   Other: Specify:       Storage Unit                                                     21. +$                                                  80.00
            School Supplies/Activities                                                                                     $                               75.00
      22. Calculate your monthly expenses
              Add lines 4 through 21.                                                                                       $                       3,577.00
              Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
                 Add line 22a and 22b. The result is your monthly expenses.                                                 $                       3,577.00
      23. Calculate your monthly net income.
          23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               3,441.88
          23b. Copy your monthly expenses from line 22c above.                                                         -$                              3,577.00

                   Subtract your monthly expenses from your monthly income.
                   The result is your monthly net income.                                                         23c. $                                 -135.12

      24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
            For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
            modification to the terms of your mortgage?
            •No.
            0 Yes.             I Explain here:




     Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
Filed 05/30/19                                                                 Case 19-90500                                                                            Doc 1




     Debtor 1                    Alicia C. Tamez
                                 First Name                      Middle Name              Last Name

     Debtor 2
     (Spouse if, filing)         First Name                      Middle Name              Last Name

     United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                        O Check if this is an
                                                                                                                                            amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                          12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                           Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            • No

            0       Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                     Declaration, and Signature (Official Form 119)


           Undqtpepalty of perjuw, I d*Iare that I have read the summary and schedules filed with this declaration and
           that' retrue and 'rre


                  Lth.ivr1b
                  Sinature                    \
                                                                                             Signature of Debtor 2


                  Date
                                                  ci                                          Date




    Official Form 1 O6Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Filed 05/30/19                                                                     Case 19-90500                                                                               Doc 1




     Debtor 1                 Alicia C. Tamez
                              First Name                         Middle Name                   Last Name

     Debtor 2
     (Spouse if, filing)      First Name                         Middle Name                   Last Name


     United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                o   Check if this is an
                                                                                                                                                    amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4/16
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

    IT               Give Details About Your Marital Status and Where You Lived Before

           What is your current marital status?

           o       Married
           • Not married

           During the last 3 years, have you lived anywhere other than where you live now?

                   No
           o      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor I Prior Address:                                      Dates Debtor I           Debtor 2 Prior Address:                               Dates Debtor 2
                                                                         lived there                                                                    lived there

         WithIn the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
    states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

                   No
           • Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                     Explain the Sources of Your Income

           Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                   No
           • Yes. Fill in the details.

                                                        Debtor 1                                                        Debtor 2
                                                        Sources of income                 Gross income                  Sources of Income               Gross income
                                                        Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                          exclusions)                                                   and exclusions)
     From January 1 of current year until • wages, commissions,                                       $13,991.36        o Wages, commissions,
     the date you filed for bankruptcy:                                                                                 bonuses, tips
                                                        bonuses, tips
                                                        0   Operating a business                                        o Operating a business



    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
Filed 05/30/19                                                                  Case 19-90500                                                                           Doc 1
     Debtor 1       Alicia C. Tamez                                                                             Case number (if known)



                                                       .Debtorl                                                        Debtor2
                                                       Sources of income                 Gross income                  Sources of Income           Gross income
                                                       Check all that apply.             (before deductions and        Check all that apply.       (before deductions
                                                                                         exclusions)                                               and exclusions)

     For last calendar year:
     (January Ito December 31, 2018)
                                                       • wages, commissions,                         $33,131.00        0 Wages, commissions,
                                                                                                                       bonuses, tips
                                                       bonuses, tips

                                                       o Operating a business                                          0    Operating a business


     For the calendar year before that:                U Wages, commissions,                         $39,114.00        0 Wages, commissions,
     (January Ito December 31, 2017)                                                                                   bonuses, tips
                                                       bonuses, tips

                                                       o Operating a business                                           0   Operating a business


          Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
          and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
          winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                No
          • Yes. Fill in the details.

                                                       Debtor 1                                                        Debtor 2
                                                       Sources of income                 Gross income from             Sources of income           Gross income
                                                       Describe below,                   each source                   Describe below.             (before deductions
                                                                                         (before deductions and                                    and exclusions)
                                                                                         exclusions)
     From January 1 of current year until              Child Support                                  $4,210.00
     the date you filed for bankruptcy:

     For last calendar year:                           Child Support                                 $10,104.00
     (January Ito December 31, 2018)

     For the calendar year before that:                Child Support                                 $10,104.00
     (January Ito December 31,2017)


                    List Certain Payments You Made Before You Filed for Bankruptcy

          Are either Debtor l's or Debtor 2's debts primarily consumer debts?
          0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                          During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          o    No.    Go to line 7.
                          o   Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                      paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                      not include payments to an attorney for this bankruptcy case.
                          * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          • No.        Go to line 7.
                          o   Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditor's Name and Address                              Dates of payment             Total amount          Amount you Was this payment for
                                                                                                         paid            still owe


    Official Form   107                                    Statement of Financial Affairs for individuals Filing for Bankruptcy                                    page 2
    Software Copyright (c) 1996-2018 Best Case, LLC -wew.bestcase.com                                                                                  Best Case Bankruptcy
Filed 05/30/19                                                                 Case 19-90500                                                                                     Doc 1
     Debtor 1 Alicia C. Tamez                                                                                  Case number       (if known)




          Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
          Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
          of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
          a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
          alimony.

          UNo
          o     Yes. List all payments to an insider.
           Insider's Name and Address                               Dates of payment            Total amount          Amount you Reason for this payment
                                                                                                        paid            still owe

          Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
          insider?
          Include payments on debts guaranteed or cosigned by an insider.

          • No
          o  Yes. List all payments to an insider
           Insider's Name and Address                               Dates of payment            Total amount          Amount you Reason for this payment
                                                                                                        paid            still owe include creditors name

    Ifl           ldentifyjgal Actions, Repossesslons, and Foreclosures

          Within I year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
          modifications, and contract disputes.

                No
          o     Yes. Fill in the details.
           Casetitlé                                                Nature of the case         Court or agency                                Status of the case
           Case number

          Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
          Check all that apply and fill in the details below.

          I     No. Go to line 11.
          o     Yes. Fill in the information below.
           Creditor Name and Address                                Describe the Property                                           Date                           Value of the
                                                                                                                                                                      property
                                                                    Explain what happened

          Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
          accounts or refuse to make a payment because you owed a debt?
                No
          o     Yes. Fill in the details.
           Creditor Name and Address                                Describe the action the creditor took                           Date action was                    Amount
                                                                                                                                    taken

          Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
          court-appointed receiver, a custodian, or another official?

          • No
          o  Yes

    I1L          List Certain Gifts and Contributions

          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                No
          o     Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                   Describe the gifts                                .         Dates you gave                        Value
           per person                                                                                                               the gifts

           Person to Whom You Gave the Gift and
           Address:


    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3

    Software Copyright (c) 1996.2018 Best Case, LLC -www.bestcase.com                                                                                          Best Case Bankruptcy
Filed 05/30/19                                                                 Case 19-90500                                                                                  Doc 1
     Debtor I      Alicia C. Tamez                                                                             Case number       (if known)




          WithIn 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
          UNo
          o Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total               Describe what you contributed                               Dates you                           Value
           more than $600                                     .                                                                     contributed
           Charity's Name
           Address (Number, Street, City, State and ZIP Code)

    IsThts        List Certain Losses

          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
          or gambling?

                No
          o     Yes. Fill in the details.
           Describe the property you lost and                   Describe any Insurance coverage for the loss                        Date of your           Value of property
           how the loss occurred                                                                                                    loss                                lost
                                                                Include the amount that insurance has paid. List pending
                                                                insurance claims on line 33 of Schedule A/B: Property.

    IThW          List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                No
          • Yes. Fill in the details.
           Person Who Was Paid                                          Description and value of any property                       Date payment                  Amount of
           Address                                                      transferred                                                 or transfer was                payment
           Email or website address                                                                                                 made
           Person Who Made the Payment, if Not You
           Diane M. Mecca                                               $125.00 Cash for Services                                   May 2019                        $125.00
           1031 McHenry Ave Suite 20
           Modesto, CA 95354


          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
          promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.

          •No
          o Yes. Fill in the details.
           Person Who Was Paid                                          Description and value of any property                       Date payment      .           Amount of
           Address                                                      transferred                                                 or transfer was                payment
                                                                                                                                    made

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
          include gifts and transfers that you have already listed on this statement.
          UNo
          o Yes. Fill in the details.
           Person Who Received Transfer                                 Description and value of                   Describe any property or               Date transfer was
           Address                                                      property transferred                       payments received or debts             made
                                                                                                                   paid In exchange
           Person's relationship to you




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 4
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 05/30/19                                                                       Case 19-90500                                                                       Doc 1
     Debtor 1 Alicia C. Tamez                                                                                       Case number (if known)



          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
          beneficiary? (These are often called asset-protection devices.)
          •No
          o Yes. Fill in the details.
           Name of trust                                                     Description and value of the property transferred                      Date Transfer was
                                                                                                                                                    made

    F-Mr,LList of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
          Within I year before you filed for bankruptcy, were any financial accounts or instruments hetd in your name, or for your benefit, closed,
          sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.
          UNo
          o Yes. Fill in the details.
           Name of Financial Institution and                            Last 4 dIgits of               Type of account or        Date account was        Last balance
           Address (Number, Street, City, State and ZIP                 account number                 instrument                closed, sold,       before closing or
           Code)                                                                                                                 moved, or                    transfer
                                                                                                                                 transferred

          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
          cash, or other valuables?

          •No
          El    Yes. Fill in the details.
           Name of Financial Institution                                     Who else had access to It?             Describe the contents             Do you still
           Address (Number, Street, City, State and ZIP Code)                Address (Number, Street, city,                                           have it?
                                                                             State and ZIP Code)


          Have you stored property In a storage unit or place other than your home within I year before you filed for bankruptcy?

          • No
          o Yes. Fill In the details.
           Name of Storage Facility                                          Who else has or had access             Describe the contents             Do you still
           Address (Number, Street, City, State and ZIP Code)                to it?                                                                   have it?
                                                                             Address (Number, Street, City,
                                                                             State and ZIP Code)

     ..,           Identifypery You Hold or Control for Someone Else

          Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
          for someone.

          • No
          o  Yes. Fill In the details.
           Owner's Name                                                      Where Is the property?                 Describe the property                         Value
           Address (Number, Street, City, State and ZIP Code)                (Number, Street, City, State and ZIP
                                                                             Code)

    ONUM Give Details About Environmental Information
    For the purpose of Part 10, the following definitions apply:

    • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
        toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances, wastes, or material.
    • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
        hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




    Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
    Software Copyright   (C)   1996-2018 Best Case, LLC -www.bestcase.com                                                                              Best case Bankruptcy
Filed 05/30/19                                                                    Case 19-90500                                                                                Doc 1
     Debtor 1 Alicia C. Tam                                                                                           Case number (if known)



    24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            •No
            o    Yes. Fill in the details.
            Name of site                                                   Governmental unit                             Environmental law, If you          Date of notice
            Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                           ZIP Code)

    25. Have you notified any governmental unit of any release of hazardous material?

          • No
          o  Yes. Fill in the details.
            Name of site                                                   Governmental unit                             Environmental law, if you          Date of notice
            Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                           ZIP Code)

          Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          UNo
          o Yes. Fill in the details.
            Case Title                                                     Court or agency                            Nature of the case                    Status of the
            Case Number                                                    Name                                                                             case
                                                                           Address (Number, Street, City,
                                                                           State and ZIP Code)

                   Give Details About Your Business or Connections to Any Business

          WithIn 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 0 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 o A partner in a partnership
                 o An officer, director, or managing executive of a corporation
                 o An owner of at least 5% of the voting or equity securities of a corporation
          • No. None of the above applies. Go to Part 12.
          o      Yes. Check all that apply above and fill in the details below for each business.
            Business Name                  -                        Describe the nature of the business                    Employer Identification number
            Address                                                                                                        Do not include Social Security number or ITIN.
            (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                           Dates business existed

          Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          Institutions, creditors, or other parties.

          • No
          o  Yes. Fill in the details below.
            Name                      .                             Date Issued
            Address
            (Number, Street, City, State and ZIP Code)

                     gn Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I   drstand that making a false s ta tement, concealing property, or obtainIng money or property by fraud in connection
    witI('a\bnkruptcy ças ~ , aen in fines up to $250,000, or Imprisonment for up to 20 years, or both.
                            result
    18 U.SCt\ 112. 1311 519. and 3571.


    Ali c1d C.1                                                                Signature of Debtor 2
    Signature of

     Date                                                                      Date

    Official Form 107                                     Statement     of Financial Affairs for individuals Filing for Bankruptcy                                       page 6
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 05/30/19                                                                   Case 19-90500                                                                   Doc 1
     Debtor I      Alicia C. Tamez                                                                               Case number       (if known)




    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
    •No
    o Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       No
    0 Yes. Name of Person         Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 7
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 05/30/19                                                                  Case 19-90500                                                                                     Doc 1



     Debtor 1              Alicia C. Tamez
     Debtor 2                                                                                              U 1. There is no presumption of abuse
     (Spouse, if filing)

     United States Bankruptcy Court for the: Eastern District of California                                      The calculation to determine if a presumption of abuse
                                                                                                                  applies will be made under Chapter 7 Means Test
     Case number                                                                                                  Calculation (Official Form 1 22A-2).
     (if Rnown)
                                                                                                                 The Means Test does not apply now because of
                                                                                                                  qualified military service but it could apply later.

                                                                                                            0 Check if this is an amended filing
    Official Form 122A - I
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                     12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
    attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, wrIte your name and
    case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarIly consumer debts or because of
    qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under 707(b) (2) (Official Form 122A-lSupp) with this form.

                       Calculate Your Current Monthly income
            What is your marital and filing status? Check one only.
            • Not married. Fill out Column A, lines 2-1 1.
            o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
            o Married and your spouse is NOT filing with you. You and your spouse are:
             o Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
             o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                      penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                      living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you f.le this bankruptcy case. 11 U.S.C. §
         101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. if the amount of your monthly income varied during
        the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
        spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $O in the space.
                                                                                                             Column A                 Column B
                                                                                                             Debtor I                 Debtor 2 or
                                                                                                           t.   .             .       non-fiuingspouse
            Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
            payroll deductions).                                                                            $           3,474.78      $
            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.                                                                          $            842.00       $
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                        $               0.00      $
            Net income from operating a business, profession, or farm
                                                                               Debtor I
            Gross receipts (before all deductions)                          $       0.00
            Ordinary and necessary operating expenses                       $       0.00
            Net monthly income from a business, profession, or farm        $        0.00 Copy here-> $                      0.00      $
            Net income from rental and other real property
                                                                                      Debtor I
            Gross receipts (before all deductions)                          $       0.00
            Ordinary and necessary operating expenses                      -$       0.00
            Net monthly income from rental or other real property           $       0.00    Copy here ->    $               0.00      $
            Interest, dividends, and royalties                                                              $               0.00      $




    Official Form I 22A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                      page 1
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 05/30/19                                                                 Case 19-90500                                                                                       Doc 1
     Debtor 1     Alicia C. Tamez                                                                               Case number (if known)




                                                                                                                o!umnA:
                                                                                                            Debtor I                  . Debtor 2 or
                                                                                                                                         non-fiIing spouse
           Unemployment compensation                                                                        $                  0.00      $
           Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here:
              For you                                           $                   0.00
                For your spouse                                           $
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                           $                  000 $
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments
           received as a victim of a war crime, a crime against humanity, or international or
           domestic terrorism. If necessary, list other sources on a separate page and put the
           total below.
                                                                                                            $                  0.00      $
                                                                                                            $                  0.00      $
                      Total amounts from separate pages, if any.                                        + $                    0.00      $




                                                                                                                                                           L
       11. Calculate your total current monthly income. Add lines 2 through 10 for
                                                                                                    $     4,316.78            + $                                 4,316.78
           each column. Then add the total for Column A to the total for Column B.
                                                                                                                                                       =
                                                                                                                                                           Total current monthly
                                                                                                                                                           income
                     Determine Whether the Means Test Applies to You

       12. Calculate your current monthly income for the year. Follow these steps:
                  Copy your total current monthly income from line 11                                                 Copy line 11 here>               $          4,316.78

                  Multiply by 12 (the number of months in a year)                                                                                              x 12
                  The result is your annual income for this part of the form                                                                    12b.             51,801.36


      13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                               L     CA

           Fill in the number of people in your household.
                                                                              L
           Fill in the median family income for your state and size of household.                                                               13. $            89,444A
           To find a list of applicable median income amounts, go online using the link specified in the separate instructions
           for this form. This list may also be available at the bankruptcy clerk's office.
                                                                                                                                                       L
      14. How do the lines compare?
           14a. • Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                       Goto Part 3.
           1 4b.   0 Line 1 2b is more than line 13. On the top of page 1 check box 2, The presumption of abuse is determined by Form 122A-2.
                       Go to Part 3 and fill out Form 122A-2.
                     Siqn Below
                                                   under penalty of perjury that the information on this statement and in any attachments is true and correct.

                 x
                     Sig
            Date
                     MM/DD/7YY               1 ,
                  If you checked line 1 4a, do NOT fill out or file Form I 22A-2.
                  If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 1 22A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                         page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
Filed 05/30/19                                                                Case 19-90500                                                                      Doc 1



     Debtor I                  Alicia C. Tamez
                               First Name                       Middle Name               Last Name

     Debtor 2
     (Spouse if, filing)       First Name                       Middle Name               Last Name


     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                 o    Check if this is an
                                                                                                                                      amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                      12/15


    If you are an individual filing under chapter 7, you must fill out this form if:
    • creditors have claims secured by your property, or
    U you have leased personal property and the lease has not expired.
    You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
            whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
            on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
             write your name and case number (if known).

    •Tit            List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.                                                             _______                   ______
    Eldentify the creditor ii the property that is collateral      What do you intend to do with the property that      Did you claim tipF1
    L________               .."                                  _ecures a debt?., __________                              exempt on Schedule C'?j


        Creditor's         1st Investors Servicing company                    o Surrender the property.                         0    No
        name:                                                                 o Retain the property and redeem it.
                                                                              o Retain the property and enter into a            U    Yes
        Description of       2013 Hyndui Sonata                                  Reaffirmation Agreement
        property
                                                                              • Retain the property and [explain]:
        securing debt:                                                         Retain and Continue Payments

    I1It       List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form I 06G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                                                                                             Ti..TT                        WllI thT1ass?
     Lessors name:                                                                                                         0   No
     Description of leased
     Property:                                                                                                             0   Yes

     Lessor's name:                                                                                                        o   No
     Description of leased
     Property:
                                                                                                                           0   Yes

     Lessors name:                                                                                                         0   No

    Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com                                                                          Best Case Bankruptcy
Filed 05/30/19                                                               Case 19-90500                                                                     Doc 1


     Debtor 1      Alicia C. Tamez                                                                       Case number   (if known)



     Description of leased
     Property:                                                                                                                      0 Yes

     Lessors name:                                                                                                                  0 No
     Description of leased
     Property:                                                                                                                      o   Yes

     Lessors name:                                                                                                                  0 No
     Description of leased
     Property:                                                                                                                      o   Yes

     Lessors name:                                                                                                                  0 No
     Description of leased
     Property:                                                                                                                      0 Yes

     Lessors name:                                                                                                                  0 No
     Description of leased
     Property:                                                                                                                      o   Yes

                        Below

    Under         halty oq- pprjury, I declae that I have indicated my intention about any property of my estate that secures a debt and any personal
                              ject t     u xpired lease.


    propW         Signature                                              of     Debtor                     2
      Signature of De tor 1

           Date                                                                         Date




    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 2

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 05/30/19                                                           Case 19-90500                                                                 Doc 1

    Notice Required by 11 U.S.C. § 342(b) for
    Individuals Filing for Bankruptcy (Form 2010)


                                                                                              Chapter 7:        Liquidation
     This notice is for you if:
                                                                                                      $245 filing fee
            You are an individual filing for bankruptcy,
            and                                                                                        $75 administrative fee

            Your debts are primarily consumer debts.                                          +        $15 trustee surcharge
            Consumer debts are defined in 11 U.S.C.
            § 101(8) as "incurred by an individual                                                    $335 total fee
            primarily for a personal, family, or
            household purpose."                                                               Chapter 7 is for individuals who have financial
                                                                                              difficulty preventing them from paying their debts
                                                                                              and who are willing to allow their nonexempt
     The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
     individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                              your debts discharged. The bankruptcy discharge
     Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
     one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                              for particular debts, and liens on property may still
            Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                              may have the right to foreclose a home mortgage or
            Chapter 11 - Reorganization                                                       repossess an automobile.

            Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                        for family farmers or                                                 certain kinds of improper conduct described in the
                        fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                              discharge.
            Chapter 13 - Voluntary repayment plan
                        for individuals with regular                                          You should know that even if you file chapter 7 and
                        income                                                                you receive a discharge, some debts are not
                                                                                              discharged under the law. Therefore, you may still
                                                                                              be responsible to pay:
     You should have an attorney review your
     decision to file for bankruptcy and the choice of                                            most taxes;
     chapter.
                                                                                                  most student loans;

                                                                                                  domestic support and property settlement
                                                                                                  obligations;




    Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)                                                       page 1
    Software Copyright (c) 1996-2018 Best Case, LLC -wew.bestcase.com                                                                 Best Case Bankruptcy
Filed 05/30/19                                                               Case 19-90500                                                                  Doc 1



             most fines, penalties, forfeitures, and criminal                                 your income is more than the median income for your
             restitution obligations; and                                                     state of residence and family size, depending on the
                                                                                              results of the Means Test, the U.S. trustee, bankruptcy
             certain debts that are not listed in your bankruptcy                             administrator, or creditors can file a motion to dismiss
             papers.                                                                          your case under § 707(b) of the Bankruptcy Code. If a
                                                                                              motion is filed, the court will decide if your case should
     You may also be required to pay debts arising from                                       be dismissed. To avoid dismissal, you may choose to
                                                                                              proceed under another chapter of the Bankruptcy
             fraud or theft;                                                                  Code.

             fraud or defalcation while acting in breach of                                   If you are an individual filing for chapter 7 bankruptcy,
             fiduciary capacity;                                                              the trustee may sell your property to pay your debts,
                                                                                              subject to your right to exempt the property or a portion
             intentional injuries that you inflicted; and                                     of the proceeds from the sale of the property. The
                                                                                              property, and the proceeds from property that your
             death or personal injury caused by operating a                                   bankruptcy trustee sells or liquidates that you are
             motor vehicle, vessel, or aircraft while intoxicated                             entitled to, is called exempt property. Exemptions may
             from alcohol or drugs.                                                           enable you to keep your home, a car, clothing, and
                                                                                              household items or to receive some of the proceeds if
     If your debts are primarily consumer debts, the court                                    the property is sold.
     can dismiss your chapter 7 case if it finds that you have
     enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
     You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
     Monthly Income (Official Form I 22A-1) if you are an                                     as Exempt (Official Form I 06C). If you do not list the
     individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
     form will determine your current monthly income and                                      proceeds to your creditors.
     compare whether your income is more than the median
     income that applies in your state.

     If your income is not above the median for your state,
     you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
     the Chapter 7 Means Test Calculation (Official Form
     I 22A-2).
                                                                                                           $1,167    filing fee
     If your income is above the median for your state, you
     must file a second form —the Chapter 7 Means Test                                           +          $550 administrative fee
     Calculation (Official Form I 22A-2). The calculations on
                                                                                                           $1,717 totalfee
     the form— sometimes called the Means Test—deduct
     from your income living expenses and payments on
                                                                                              Chapter 11 is often used for reorganizing a business,
     certain debts to determine any amount available to pay
                                                                                              but is also available to individuals. The provisions of
     unsecured creditors. If
                                                                                              chapter 11 are too complicated to summarize briefly.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
    Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Filed 05/30/19                                                           Case 19-90500                                                                      Doc 1



                 Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                 your property, you should hire an attorney and carefully consider all of your options before you file.
                 Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                 and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                 properly and protect you, your family, your home, and your possessions.

                 Although the law allows you to represent yourself in bankruptcy court, you should understand that
                 many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
                 or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
                 following all of the legal requirements.

                 You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                 necessary documents.

                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                 bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                 fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                              Under chapter 13, you must file with the court a plan
     Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
                 farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                              the court approves your plan, the court will allow you
                                                                                              to repay your debts, as adjusted by the plan, within 3
                        $200       filing fee                                                 years or 5 years, depending on your income and other
     +                   $75        administrative fee                                        factors.
                        $275       total fee
                                                                                              After you make all the payments under your plan,
     Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
     and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
     using future earnings and to discharge some debts that                                   pay include:
     are not paid.
                                                                                                     domestic support obligations,

                                                                                                     most student loans,
     Chapter 13: Repayment plan for
                 individuals with regular                                                            certain taxes,
                 income
                                                                                                     debts for fraud or theft,

                        $235 filing fee                                                              debts for fraud or defalcation while acting in a
     +                   $75 administrative fee                                                      fiduciary capacity,
                        $310 totalfee
                                                                                                     most criminal fines and restitution obligations,
     Chapter 13 is for individuals who have regular income
     and would like to pay all or part of their debts in                                             certain debts that are not listed in your
     installments over a period of time and to discharge                                             bankruptcy papers,
     some debts that are not paid. You are eligible for
     chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
     dollar amounts setforth in 11 U.S.C. § 109.                                                     personal injury, and

                                                                                                     certain long-term secured debts.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - wsw.bestcase.com                                                                    Best Case Bankruptcy
Filed 05/30/19                                                           Case 19-90500                                                                      Doc 1

                                                                                              A married couple may file a bankruptcy case
                   Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                              each spouse lists the same mailing address on the
     Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
     you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
     Creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
     general financial condition. The court may dismiss your                                  each spouse receive separate copies.
     bankruptcy case if you do not file this information within
     the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
     Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

     For more information about the documents and                                             The law generally requires that you receive a credit
     their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
     hftp://www.uscourts.gov/bkforms/bankruptcy form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
     s. html#orocedure.                                                                       case, both spouses must receive the briefing. With
                                                                                              limited exceptions, you must receive it within the 180
                                                                                              days before you file your bankruptcy petition. This
     Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                              Internet.
             If you knowingly and fraudulently conceal assets
             or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
             of perjury—either orally or in writing—in                                        must complete a financial management instructional
             connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
             fined, imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                              course.
             All information you supply in connection with a
             bankruptcy case is subject to examination by the                                 You can obtain the list of agencies approved to provide
             Attorney General acting through the Office of the                                both the briefing and the instructional course from:
             U.S. Trustee, the Office of the U.S. Attorney, and                               http://justice.gov/ust/eo/hapcpa/ccde/cc approved. html
             other offices and employees of the U.S.
             Department of Justice.
                                                                                              In Alabama and North Carolina, go to:
     Make sure the court has your mailing address                                             http://www. uscourts.gov/FederalCourts/Bankruptcy/
                                                                                              Ban kru ptcyResources/Approved C red it
     The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
     address you list on Voluntary Petition for Individuals
     Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
     that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
     Bankruptcy Rule 4002 requires that you notify the court                                  the list.
     of any changes in your address.




    Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)                                                           page 4
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Filed 05/30/19                                                                Case 19-90500                                                                         Doc 1
    82800 (Form 2800) (12115)



                                                                  United States Bankruptcy Court
                                                                        Eastern District of California
      In re      Alicia C. Tamez                                                                                    Case No.
                                                                                         Debtor(s)                  Chapter

                       DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                                [Must be filed with the petition (fa bankruptcy petition preparer prepares the petition. 11 US. C.]] Oh)(2).]

                 Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
                 prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                 bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                 be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                 is as follows:

                For document preparation services I have agreed to accept                                       $                    125.00

                Prior to the filing of this statement I have received                                           $                    125.00

                Balance Due                                                                                     $                       0.00

                 I have prepared or caused to be prepared the following documents (itemize):
                 Voluntary Petition and Schedules

                 and provided the following services (itemize):


                 The source of the compensation paid to me was:
                        Debtor          E    Other (specify):

                 The source of compensation to be paid to me is:
                 jj Debtor              fl Other (speci1,'):
                 The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                 filed by the debtor(s) in this bankruptcy case.

                 To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
                 cas except as listed below:
     NA                         /                                   SOCLSECUfflTYNUMBER

                                                                                     XXX-XX-XXXX
                            Signature                               Social Security number of bankruptcy                                        Date
                                                                    petition p reparer*

     Diane M. Mecca                                                 1031 McHenry Ave., Ste. 20
                                                                    Modesto, CA 95350
     Printed name and title, if any, of                             Address
     Bankruptcy Petition Preparer


    *Jf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
    or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

    A bankruptcy petition prep arer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
    result in fines or imprisonment or both. 11 US.C. § 110; 18 U.S.C. § 156




    Software Copyright (c) 1996-2018 Best Case, LLC - w*wbestcase.com                                                                              Best Case Bankruptcy
Filed 05/30/19                                                                  Case 19-90500                                                                              Doc 1


     Debtor 1                    Alicia C. Tamez
                                 First Name                       Middle Name                Last Name

     Debtor 2
     (Spouse, if filing)         First Name                       Middle Name                Last Name


     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                         Chapter   7
          (if known)




     Official Form 119
     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                                12/15

    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both Ii U.S.C. § 110; 18 U.S.C. § 156.


                                 Notice to Debtor


    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                   Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

                   •       whether to file a petition under the Bankruptcy Code (11 U.S.C.     § 101 et seq.);
                   •       whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                   •       whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                   •       whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                   •       what tax consequences may arise because a case is filed under the Bankruptcy Code;
                   •       whether any tax claims may be discharged;
                   •       whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                   •       how to characterize the nature of your interests in property or your debts; or
                   •       what procedures and rights apply in a bankruptcy case.


              cc
    The bapkuptcyftition prçparr                      Diane M. Mecca             has notified me of any maximum allowable fee before preparing any document
    for


     Siqn re of Debt& I knoTeda'fi re
                                       T! \ VYfl       ~,     '
                                                            t 6?this notice
                                                                                                                               Date
                                                                                                                                      MM/D   /YYYY
                                                                                                                                                     6j




    Official Form 119                                       Bankruptcy Petition Preparers Notice, Declaration, and Signature                                          page   1

    Software Copyright (0)1996-2018 Best Case, LLC - aww.bestcase.com                                                                                     Best Case Bankruptcy
Filed 05/30/19                                                                       Case 19-90500                                                                                         Doc 1
     Debtor 1         Alicia C. Tamez                                                                               Case number (if known)



                                Declaration and Signature of the Bankruptcy Petition Preparer

    Under penalty of perjury, I declare that:

                         I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                  •     I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                        Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                  •     if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


     Diane M. Mecca
     Printed name                                                    Title, if any                      Firm name, if it applies
     1031 McHenry Ave., Ste 20
     Modesto, CA 95350                                                                                  209-529-7254
     Number, Street, City, State & ZIP Code                                                             Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check all that apply.)


        '   VOIufltary Petition (Form 101)                               "Schedule I (Form 1061)                                   0   Chapter 11 Statement of Your Current Monthly
                                                                                                                                       Income (Form 122B)
     FStatement About Your Social Security Numbers                  f'chedule J (Form 1 06J)
         (Form 121)                                                                                                                    Chapter 13 Statement of Your Current Monthly
                                                                          Declaration About an Individual Debtor's Schedules           Income and Calculation of Commitment Period
            Your Assets and Liabilities and Certain Statistical           (Form 106Dec)                                                (Form 1 22C-1)
            Information (Form 106Sum)
                                                                    I:Statement of Financial Affairs (Form 107)
        "Schedule A/B (Form 1 06A/B)                                                                                               0   Chapter 13 Calculation of Your Disposable Income
                                                                    I: -statement of Intention for Individuals Filing Under
                                                                        Chapter 7 (Form 108)
                                                                                                                                       (Form 1 22C-2)
     E'Schedule C (Form 106C)                                                                                                          Application to Pay Filing Fee in Installments (Form
     EJ     Schedule D (Form 106D)                                        bhapter 7 Statement of Your Current Monthly
                                                                          Income (Form 122A-1)
                                                                                                                                       1 03A)

     L.Schedule E/F (Form 106E/F)                                                                                                      Application to Have Chapter 7 Filing Fee Waived
        "Schedule 0 (Form 1060)                                     0     Statement of Exemption from Presumption of
                                                                          Abuse under § 707(b)(2) (Form 122A-1Supp)
                                                                                                                                        Form 103B)
                                                                                                                                       A list of names and addresses of all creditors
        "Schedule H (Form 106H)
                                                                    O     Chapter 7 Means Test Calculation (Form 122A-2)               (creditor or mailing matrix)

                                                                                                                                   0   Other



    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    to which,,ths declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. §110. /

            jW41__ 4 _
     Signature of bankruptcy petition preparer or officer, principal,
                                                                                      XXX-XX-XXXX
                                                                                      Social Security number of person who signed
                                                                                                                                               Date
                                                                                                                                                      MM/DD/YYYY
     responsible person, or partner

     Diane M. Mecca
     Printed name


                                                                                                                                               Date
     Signature of bankruptcy petition preparer or officer, principal,                 Social Security number of person who signed                     MM/DDIYYYY
     responsible person, or partner


     Printed name




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                           page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
